1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYUZAKI (US 2012/0243899 A1) in view of Nojima et al. in view of HIROSHI et al. (cited by applicant JP07-134522A, JP3242770 B2) or NAKAMURA (JP2002268481A)
Ryuzaki teaches regarding claim 1, an image forming apparatus (figure 1) comprising: an image forming portion 56, 62 configured to form a toner image on a sheet at a first position by using toner containing a parting agent; a fixing portion 70 configured to thermally fix the toner image, at a second position, formed on the sheet by said image forming portion 56, 62; a duct 100, 102, including a suction port 80 provided opposed to a sheet feeding path between the first position and the second position, configured to discharge air to an outside of said image forming apparatus (figure 2B); a filter 104, provided in the suction port of said duct 102, configured to collect particles of a predetermined particle size resulting from the parting agent; and a holder 26 configured to hold said filter 104 
Regarding claim 4, the image forming apparatus further comprising a guiding portion for guiding a back surface of the sheet from the first position to the second position, wherein said suction port is in an opposing positional relationship with said guiding portion through the sheet feeding path. 
Regarding claim 9, an image forming apparatus further comprising a fan 106 for forming an air flow in said duct.
Ryuzaki does not teach a filter at the suction port or an engaging portion for removably engaging, with said duct 26, said holder holding said filter 104 and a hooking portion and a hooked portion configured to engage between said holder and said duct.
NOJIMA et al. (JP2017-120404A; hereafter Nojima) teaches an image forming apparatus (figures 1-3) having a filter 51 at the intake port 52c of an exhaust duct 52. 
Hiroshi et al. teaches an engaging portion for removably engaging, with a duct 1 in an exhaust device (figure 1), said holder 9 holding said filter 4 (abstract; figures 1-9 show different configurations of a filter securely attached to an exhaust duct by fasteners).
Regarding claim 1, (added to claim 1 from cancelled claim 2) the engaging portion includes a hooking portion and a hooked portion for hook engagement between said holder and said duct (shown in figure 9).
Regarding claim 3, said hooking portion is provided on said holder and said hooked portion is provided on said duct (shown in figure 5; the hooking portion is the hook end of the filter 4 and the hooked portion is the loop 10 that the filter ends hook into).
Regarding claim 7, said engaging portion compresses said filter 4 in a predetermined amount between said holder 53a, 56, 7 or 10 and said duct (shown in figures 2 or 5).
Regarding claims 5-6, wherein the second position is above the first position with respect to a direction of gravitation (the examiner takes official notice that it is known in the art at the time of the filing of this invention to design an image forming apparatus in the claimed configuration, such as taught by cited reference WO2017-115877 A1 to KOJI).  
Regarding claim 8, an image forming apparatus wherein the parting agent is a wax, and the predetermined particle size is 5.6 nm or more and 560 nm or less (the examiner takes official notice that it is known in the art at the time of the 
In addition, regarding claim 9, an image forming apparatus further comprising a fan 2 for forming an air flow in said duct 1.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Nojima with the teaching of Ryuzaki to surely secure a filter to the exhaust system at a preferred location within the duct of an image forming apparatus (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hiroshi with the teaching of Ryuzaki to surely secure a filter to the exhaust system of an image forming apparatus.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                

QG